Crew III, J.
(concurring in part and dissenting in part). I *784concur with the majority’s conclusion that Supreme Court improperly denied defendant Darran B. Sullivan’s motion for summary judgment. As to the determination that the motions of defendants Chandler Young Post No. 8162 Veterans of Foreign Wars of the United States, Inc. (hereinafter VFW), the Village of Nassau and the Village of Nassau Police Department were properly granted, I respectfully dissent.
As a starting point, I am of the view that the VFW failed to present sufficient facts entitling it to judgment as a matter of law, thus obviating the necessity of plaintiff to present evidence that raised material issues of fact. The affidavit in support of the VFW’s motion asserts entitlement to judgment based upon the fact that the VFW owed no duty to plaintiff’s infant and, further, that the accident was not foreseeable. In this regard, whether the VFW owed a duty of care to protect parade participants from the conduct of third parties is dependent upon whether the VFW had “sufficient control over the event to be in a position to prevent the negligence” complained of (Vogel v West Mtn. Corp., 97 AD2d 46, 49; see, e.g., Palka v Servicemaster Mgt. Servs. Corp., 83 NY2d 579, 585-586). The record makes plain that the VFW not only sponsored the parade, but planned, organized and supervised it. Specifically, it arranged for use of the site by applying for a permit, designed and furnished promotional material, invited speakers and luminaries to attend, sold tickets in order to pay for the participation of a marching band, and determined and organized the order of the participants. In my view, the VFW possessed a sufficient degree of control over the parade and its participants such that Supreme Court properly found that it had a duty to take reasonable precautions for the safety of the participants, including plaintiffs infant (see, Hores v Sargent, 230 AD2d 712).
Once a duty is found to exist, as I believe to be the case here, “[i]ssues of negligence, foreseeability and proximate cause involve the kinds of judgmental variables which have traditionally, and soundly, been left to the finders of fact to resolve even where [as here] the facts are essentially undisputed” (Rotz v City of New York, 143 AD2d 301, 304). Thus, whether the VFW reasonably relied upon the fact that the Village was providing crowd control by way of its police force and whether such reliance was sufficient to discharge its duty remains a question of fact for a jury.
Assuming, arguendo, that proof that the VFW requested police crowd control in its permit application and reasonably relied upon the Village in that regard provided sufficient prima *785facia evidence for entitlement to judgment, I believe that plaintiff’s submissions in opposition raised a triable issue of fact. Plaintiff presented evidence that following the previous year’s parade, the VFW received a complaint regarding the adequacy of crowd control in relation to the animals involved in the parade — specifically that the animals could become frightened or alarmed due to the close proximity of spectators. In spite of such complaint, the parade organizer testified that he took no steps to supervise the animals involved in the parade. This, to my way of thinking, raises a legitimate issue of fact as to whether the VFW provided adequate supervision and control under the circumstances sufficient to satisfy its duty to plaintiff’s infant (see, Morbillo v Board of Educ., 269 AD2d 506).
Turning to the Village and its Police Department, I likewise believe that summary judgment was inappropriate. Contrary to the Village’s assertion, this case does not involve the allocation of resources implicating the “special duty” doctrine. Here, the Village issued a permit allowing the VFW to stage an event on its property, thereby triggering a duty to those in attendance (both spectators and participants) of reasonable and ordinary care against the foreseeable risks attendant to such event (see, Yule v Town of Huntington, 204 AD2d 439; Rosa v County of Nassau, 153 AD2d 618). As such, the burden was on the Village to establish, prima facie, that it did not breach that duty. This it did by demonstrating that on the day of the parade, it dispatched its entire police force to assist with traffic control and security. As such, the burden shifted to plaintiff to demonstrate a material issue of fact regarding the breach of the Village’s duty. In opposition to the summary judgment motion, plaintiff submitted evidence that Village Police Officer Terri Hansen had seen the skateboarders on the parade route approaching the marchers and ordered them out of the road. Hansen’s testimony further indicates that despite the fact that the boys ignored her directive, she did not pursue them inasmuch as she had turned her attention to other activities. Thus, in my view, plaintiff has demonstrated an issue of fact regarding the reasonableness of Hansen’s conduct sufficient to defeat the Village’s motion for summary judgment (see, Morbillo v Board of Educ., supra; cf., Yule v Town of Huntington, supra).
As a final matter, to the extent that the majority asserts that plaintiff failed to raise the issue of the Village’s duty of care as a landowner before Supreme Court and, as such, such issue is unpreserved, I note only that plaintiff alleged in his *786bill of particulars negligence on the part of the Village in its capacity as owner of the land on which the parade took place. Accordingly, I am of the view that this issue is preserved and is properly before us.
Ordered that the order is modified, on the law, without costs, by reversing so much thereof as denied the motion for summary judgment by defendant Darran B. Sullivan; said motion granted, summary judgment awarded to Sullivan and complaint dismissed against him; and, as so modified, affirmed.